
	
		III
		110th CONGRESS
		1st Session
		S. RES. 239
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Sessions (for
			 himself, Mr. DeMint,
			 Mrs. Dole, Mr.
			 Grassley, and Mr. Vitter)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Administration should rigorously enforce the laws of the United States to
		  substantially reduce illegal immigration and greatly improve border
		  security.
	
	
		Whereas the President of the United States has the primary
			 authority to employ Federal Government resources to enforce Federal immigration
			 laws;
		Whereas an estimated 40 percent of the estimated
			 12,000,000 to 20,000,000 illegal immigrants in the United States have
			 overstayed their nonimmigrant visas;
		Whereas the implementation of the United States Visitor
			 and Immigrant Status Indicator Technology (US–VISIT) program would provide the
			 Federal Government with information about whether people who entered the
			 country on a short-term visa return to their countries of origin before such
			 visas expire;
		Whereas the decision of the Department of the Treasury to
			 allow financial institutions to accept the Mexican matricula consular card as
			 valid identification for the purpose of opening bank accounts encourages
			 illegal immigrants to remain in the United States;
		Whereas Federal Bureau of Investigation officials have
			 testified under oath that the matricula consular card is not a reliable
			 form of identification, due to the nonexistence of any means of verifying the
			 true identity of the card holder and because the card is so vulnerable
			 to fraud and forgery there are 2 major criminal threats posed by the
			 cards, and 1 potential terrorist threat.;
		Whereas the current and previous Administrations have
			 failed to enforce the legally binding affidavits of support signed by sponsors
			 of immigrants;
		Whereas the lack of such enforcement sends a message to
			 immigrants that they can wrongfully take advantage of government benefits paid
			 for by American taxpayers;
		Whereas 98 percent of illegal immigrants arrested along
			 the international border between the United States and Mexico between 2000 and
			 2005 were released across the border without prosecution, and many of such
			 illegal immigrants were caught and released multiple times;
		Whereas such a catch and return without prosecution policy
			 encourages illegal immigrants to keep trying to enter illegally and creates a
			 revolving door of illegal immigration;
		Whereas the current and previous Administrations have
			 largely ignored laws enacted as part of the Immigration Reform and Control Act
			 of 1986 that impose fines on businesses that employ illegal workers;
		Whereas in 2004, the Administration did not issue any
			 final orders to employers for hiring illegal immigrants;
		Whereas in 2005, the Administration issued only 10 such
			 final orders;
		Whereas not enforcing employer sanctions encourages the
			 hiring of illegal immigrants and the easy availability of jobs acts as a magnet
			 that attracts illegal immigrants;
		Whereas neither the Department of Homeland Security nor
			 the Department of Justice has filed suit to stop any of the 10 States that
			 allow colleges and universities to offer in-State tuition rates to illegal
			 immigrants in violation of section 505 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996;
		Whereas such a policy unfairly burdens United States
			 citizens because there are fewer places for legal residents in those colleges
			 or universities and out-of-State students pay higher tuition than the tuition
			 charged to illegal immigrants;
		Whereas in some judicial jurisdictions alien smugglers
			 will not be prosecuted by the United States Attorney’s Office unless they are
			 caught smuggling at least 12 illegal immigrants;
		Whereas such a policy acts as an incentive for smugglers
			 to continue their trade as long as they do not breach the arbitrary threshold
			 for prosecution;
		Whereas, as of June 2007, there are only 13,500 active
			 border patrol agents, which is 1,306 less than the number Congress required be
			 in place by the end of fiscal year 2007 under section 5202 of the Intelligence
			 Reform and Terrorism Prevention Act of 2004;
		Whereas more Border Patrol agents would help ensure
			 effective control of the international border between the United States and
			 Mexico;
		Whereas, as of June 2007, there are only 27,500 detention
			 beds for holding illegal immigrants, which is 15,944 less than the number
			 Congress required be in use by the end of fiscal year 2007 under section 5204
			 of the Intelligence Reform and Terrorism Prevention Act of 2004;
		Whereas additional detention beds would help ensure that
			 all criminal aliens and individuals apprehended while crossing the border
			 illegally are detained prior to prosecution and deportation;
		Whereas, as of June 2007, there are only 5,571 immigration
			 investigators, which is less than the number Congress required be in place by
			 the end of fiscal year 2007 under section 5203 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004;
		Whereas additional investigators would help ensure that
			 sufficient worksite enforcement is performed to impose employer sanctions on
			 those who hire illegal immigrants;
		Whereas the Secure Fence Act of 2006 requires that more
			 than 700 miles of fencing be built along the international border between the
			 United States and Mexico;
		Whereas as of June 5, 2007, only 87 miles of fencing
			 exists, even though such fencing helps deter illegal border crossing;
		Whereas the Department of Homeland Security may use
			 expedited removal procedures for any illegal immigrants who have not been
			 admitted or paroled into the United States and who have not affirmatively shown
			 that they have been inside the United States for 2 years;
		Whereas the Department of Homeland Security only uses
			 expedited removal procedures for illegal immigrants who are apprehended within
			 100 miles of the United States border and within 14 days of entry to the United
			 States even though wider use of expedited removal would help decrease the
			 number of appeals of removal orders which clog the Federal court system;
		Whereas the current Immigration Violators File in the
			 National Crime Information Center (NCIC) database is being underutilized and
			 could be expanded so that State and local law enforcement could help locate the
			 more than 600,000 alien absconders living in the United States; and
		Whereas the current illegal immigration crisis is a direct
			 result of this and previous Administrations failing to enforce or adequately
			 enforce at least 8 immigration laws passed by Congress and enacted by the
			 current and previous Administrations: Now, therefore, be it
		
	
		That the Senate believes that—
			(1)the
			 Administration should—
				(A)implement the
			 entry and exit portions of the United States Visitor and Immigrant Status
			 Indicator Technology (US–VISIT) as required under the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996;
				(B)reverse the
			 United States Treasury Department decision to allow financial institutions to
			 accept the Mexican matricula consular cards as valid identification for the
			 purpose of opening bank accounts;
				(C)enforce legally
			 binding affidavits of support signed by sponsors of immigrants;
				(D)end the practice
			 of catching illegal immigrants at the border and returning them without
			 prosecution;
				(E)enforce the
			 employer sanctions contained in the Immigration Reform and Control Act of
			 1986;
				(F)enforce section
			 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996,
			 which prohibits in-State college tuition for illegal immigrants;
				(G)require
			 prosecution of anyone caught smuggling immigrants across the border regardless
			 of how many immigrants are being smuggled;
				(H)increase the
			 number of full-time border patrol agents by at least 1,306 by the end of fiscal
			 year 2007, as authorized by the Intelligence Reform and Terrorism Prevention
			 Act of 2004;
				(I)increase the
			 number of detention beds for illegal immigrants by at least 15,944 by the end
			 of fiscal year 2007, as authorized under the Intelligence Reform and Terrorism
			 Prevention Act of 2004;
				(J)increase the
			 number of full-time immigration investigators by at least 1,600 by the end of
			 fiscal year 2007, as authorized by the Intelligence Reform and Terrorism
			 Prevention Act of 2004;
				(K)comply with the
			 Secure Fence Act of 2006 by building over 700 miles of fencing along the
			 international border between the United States and Mexico;
				(L)increase the use
			 of expedited removal procedures for all illegal immigrants eligible for removal
			 under United States immigration laws; and
				(M)expand the
			 Immigration Violators File in the NCIC database to include information on
			 aliens with final orders of removal, aliens with expired voluntary departure
			 agreements, aliens whom Federal immigration officers have confirmed are
			 unlawfully present, and aliens whose visas have been revoked; and
				(2)taking the steps
			 set forth in paragraph (1)—
				(A)will lead to a
			 substantial reduction in illegal immigration; and
				(B)will greatly
			 improve the border security of the United States.
				
